Citation Nr: 0122691	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  01-03 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for osteoarthritis 
of the right knee, currently rated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for osteoarthritis 
of the left knee, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran had active duty from November 1968 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which increased the evaluations to 20 
percent for each knee.  


FINDINGS OF FACT

1.  The VA notified the veteran and his representative of 
information and evidence needed to substantiate and complete 
the claim in the May 2000 rating decision as well as the July 
2000 statement of the case (SOC).  

2.  The veteran has not referenced any unobtained evidence 
that might aid the claim or that might be pertinent to the 
basis of the denial of the claim.  

3.  The VA examined the veteran in December 1999.

4.  The veteran's osteoarthritis of the right knee is 
manifested by extension to 0 degrees and flexion to 110 
degrees with pain.  

5.  The veteran's osteoarthritis of the left knee is 
manifested by extension to 0 degrees and flexion to 100 
degrees with pain.


CONCLUSIONS OF LAW

1.  The VA has satisfied its duties to notify and to assist 
the veteran.  38 U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159).  

2.  The criteria for an evaluation in excess of 20 percent 
for osteoarthritis of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5260 (2000).

3.  The criteria for an evaluation in excess of 20 percent 
for osteoarthritis of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5260 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 
3.159(b)).  The May 2000 rating decision as well as the July 
2000 SOC informed the veteran of the evidence needed to 
substantiate the claim.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision and SOC informed the veteran of the information and 
evidence needed to substantiate the claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The VA examined the 
veteran in December 1999.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2001); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

The veteran's service-connected osteoarthritis of the right 
and left knees is rated under Diagnostic Code 5003 for 
degenerative arthritis.  When established by x-ray findings 
degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  
Here, the specific joints involved are in the knees, so 
Diagnostic Codes 5260 for limitation of flexion and 5261 for 
limitation of extension apply.  

VA considers "normal" range of motion in the knee to be from 
0 degrees of extension to 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate II.  Under Diagnostic Code 5260, a 20 
percent rating is warranted if flexion is limited to no more 
than 30 degrees, and a 30 percent rating is warranted if 
flexion is limited to no more than 15 degrees.  38 C.F.R. 
§ 4.71a (2000).  

Conversely, under Diagnostic Code 5261, a 20 percent rating 
is warranted if extension is limited to no more than 15 
degrees and a 30 percent rating is warranted if extension is 
limited to no more than 20 degrees.  A 40 percent rating is 
warranted if extension is limited to no more than 30 degrees, 
and a 50 percent rating is warranted if extension is limited 
to no more than 45 degrees.  38 C.F.R. § 4.71a (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part, 
which becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2000).  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board notes that the assignment of separate, additional 
disability evaluations may be warranted for knee disability 
under Diagnostic Code 5003 and VAOPGCPREC 9-98 (1998), and 
decisions of the Court in Hicks v. Brown, 8 Vet. App. 417, 
420 (1995), and DeLuca v. Brown, 8 Vet. App. 202-206-07 
(1995).  Specifically, if a claimant has a disability rating 
under Diagnostic Code 5257 for instability of the knee and 
there is also x-ray evidence of arthritis and limitation of 
motion severe enough to warrant a zero-percent rating under 
Diagnostic Code 5260 or Diagnostic Code 5261, a separate 
rating is available under Diagnostic Code 5003 or Diagnostic 
Code 5010.  See VAOPGCPREC 9-98 (August 14, 1998); see also 
VAOPGCPREC 23-97 (July 1, 1997).  Furthermore, a separate 
compensable rating may be warranted on the basis of the 
Court's holding in Lichtenfels v. Derwinski, 1 Vet. App.484, 
488 (1991), when considering the criteria provided by 
Diagnostic Code 5003 in conjunction with the provisions of 38 
C.F.R. § 4.59 (2000).  

In this instance the veteran is not service-connected for 
instability of the knees under diagnostic code 5257.  In 
fact, both knees were stable at the December 1999 VA 
examination.  Thus, Diagnostic Code 5257 is not applicable.  

The veteran is currently receiving a 20 percent evaluation 
for each knee under Diagnostic Codes 5003 for degenerative 
arthritis and 5260 for limitation of flexion.  Having 
reviewed the record, the Board has concluded that the 
preponderance of the evidence weighs against a finding that 
an evaluation in excess of 20 percent is warranted for the 
veteran's service-connected osteoarthritis of the right and 
left knees.  At the December 1999 VA examination left knee 
extension was 0 degrees and flexion was 100 degrees.  Right 
knee extension was 0 degrees and flexion was 110 degrees.  
The veteran expressed pain at 100 degrees flexion of the left 
knee and 100 degrees flexion of the right knee.  VA 
outpatient treatment record, dated November 1999, shows that 
the veteran's right knee exhibited a full range of motion.  
These findings do not meet the criteria for a higher 
evaluation as flexion was not limited to 15 degrees and 
extension was not limited to 20 degrees or more.  

The Board has considered whether the factors addressed at 38 
C.F.R. §§ 4.10, 4.40, 4.45 and 4.59 warrant the grant of a 
higher evaluation.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-207 (1995).  The veteran could not sit or stand for a 
long time and bending was painful at the December 1999 VA 
examination.  There was mild tenderness on the lateral aspect 
of the right knee, but the veteran walked independently and 
his gait was normal.  VA outpatient treatment record, dated 
November 1999, shows that there was no effusion in the right 
knee.  The physician's assistant's impression was that the 
veteran was in need of a total knee replacement; knee support 
was provided.  Thus, the current objective findings with 
regard to the veteran's knees have not been shown to be 
productive of additional disability or functional impairment 
in excess of the 20 percent evaluation, which is currently 
assigned.  

In this case, there is no objective clinical evidence of knee 
ankylosis (Diagnostic Code 5256); dislocation or removal of a 
semilunar cartilage (Diagnostic Code 5258 and 5259); 
impairment of tibia and fibula (Diagnostic Code 5262); or 
genu recurvatum (Diagnostic Code 5263), and evaluation under 
those diagnostic codes would not provide for an increased 
evaluation.  

Therefore, the Board finds that the preponderance of the 
evidence is against an increased rating for the veteran's 
service-connected osteoarthritis of the right and left knees.  


ORDER

An evaluation in excess of 20 percent for osteoarthritis of 
the right knee is denied.

An evaluation in excess of 20 percent for osteoarthritis of 
the left knee is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

